ON PETITION FOR REHEARING

                                 UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 00-6792



ANTONIO COX,

                                                 Plaintiff - Appellant,

          versus


W. F. AMONETTE; DAVID SMITH, Warden Camp #1;
M. AMONETTE, Doctor, Powhatan Correctional
Center,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, District Judge.
(CA-00-181-7)


Submitted:     August 29, 2000             Decided:   September 14, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     This appeal is before us on Appellant Antonio Cox’s petition

for rehearing.   We dismissed the appeal for lack of jurisdiction,

based on the timing of Cox’s filing of his notice of appeal.

However, in light of evidence that the district court had granted

Cox an extension of time to file his notice of appeal out of time,

we grant rehearing and affirm on the reasoning of the district

court.   See Cox v. Amonette, No. CA-00-181-7 (W.D. Va. Apr. 21,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2